                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      A MARIE WILSON,
                                                                                         Case No. 19-cv-04226-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER DISMISSING ACTION WITH
                                                                                         PREJUDICE FOR FAILURE TO
                                  10     SOFIE LIU,                                      PROSECUTE
                                  11                   Defendant.                        Re: Dkt. No. 25

                                  12
Northern District of California
 United States District Court




                                  13          On November 15, 2019, this court ordered plaintiff in the above-entitled action to
                                  14   show cause why this action should not be dismissed for failure to prosecute under
                                  15   Federal Rule of Civil Procedure 41(b). Dkt. 25. The court ordered that plaintiff file such
                                  16   response by November 25, 2019. Id. The court cautioned plaintiff that failure to do so
                                  17   would result in this action’s dismissal for failure to prosecute. Id.
                                  18          To date, plaintiff has failed to file any such response. Given such failure, the court

                                  19   DISMISSES this action WITH PREJUDICE for failure to prosecute.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 9, 2019

                                  22                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  23                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
